Title: To Thomas Jefferson from Albert Gallatin, 9 July 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     July 9th 1808
                  
                  Geo. Warfield wants a greater tonnage than has been allowed by the general regulations. One ton is now allowed for 45 dollars of property: he wants one ton for 15 dollars. He has been informed that no alteration would take place, but still insists that his enclosed application should be laid before the President.
                  
                     Albert Gallatin 
                     
                  
               